DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection” of claims 1 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that if it is shown it should labeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for “connection” of claims 1 and 28.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 21-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and Gaynes et al. (US 5,565,033).
Regarding claim 1, Buchwalter teaches:
An injection head [MF IMS head (100); figures 1, 4, 7, and 8], comprising: 
a reservoir [solder reservoir (102)], wherein the injection head has straight vertical sidewalls present on opposite sides of the reservoir [see figure 1]; 
an injection port [slot (108) or the opening at the end of channel (103)] on a bottom of the injection head connected to the reservoir [see figures 1 and 8]; 
a vacuum port adjacent to the injection port on the bottom of the injection head with a connection to a vacuum source that is offset from the reservoir such that a space is present 
multiple heaters arranged side-by-side one another on the exterior of the injection head along the straight vertical sidewalls on the opposite sides of the reservoir including within the space between the reservoir and the connection to the vacuum source; 
a filter disposed between the injection port and the vacuum source at a workpiece surface, the filter comprising a heat-resistant material with a porous microstructure that allows air flow but prevents molten solder from flowing therethrough, wherein the filter is disposed on the bottom of the injection head next adjacent to the injection port such the vacuum port is adjacent to a top surface of the filter and the injection port is adjacent to a side of the filter that is perpendicular to the top surface of the filter; 
a first material [bulk compressible material (495); figure 4], which is conformable, disposed on the bottom of the injection head [6:36-53]; and 
a second material [low friction layer (497)], which reduces friction as the injection head is moved over the workpiece surface [6:36-53], disposed on the first material, 
wherein the first material and the second material [compliant material (106)] have a same outer footprint as the bottom of the injection head and surround the injection port to provide a bottommost surface of the injection head that is flat [see figures 4 and 8].
Buchwalter does not teach:
a vacuum port adjacent to the injection port on the bottom of the injection head with a connection to a vacuum source that is offset from the reservoir such that a space is present 
multiple heaters arranged side-by-side one another on the exterior of the injection head along the straight vertical sidewalls on the opposite sides of the reservoir including within the space between the reservoir and the connection to the vacuum source; 
a filter disposed between the injection port and the vacuum source at a workpiece surface, the filter comprising a heat-resistant material with a porous microstructure that allows air flow but prevents molten solder from flowing therethrough, wherein the filter is disposed on the bottom of the injection head next adjacent to the injection port such the vacuum port is adjacent to a top surface of the filter and the injection port is adjacent to a side of the filter that is perpendicular to the top surface of the filter; 
wherein the first material and the second material surround the filter, with a portion of the first material and the second material separating the injection port from the filter along the bottommost surface of the injection head.
Concerning the vacuum port and surrounding material:
Biggs teaches solder fill head assembly (100) comprising fill head (136), vacuum inlet (130) connected to vacuum source (131), and highly compliant seals (140) on the bottom of the assembly wherein the seals separate and surround the head and slot which allows for removing trapped ambient gas; figures 2 and 4.  
Gruber also teaches a solder fill head assembly (10) comprising reservoir (24a) and vacuum slot (18) to clamp the fill head to the workpiece and to maintain a vacuum in mold cells (14a); see figures 1-5.  

Concerning the heaters, space, and connection:
Gruber teaches reservior (24a), which has straight vertical sidewalls and heating coil (24b) wrapped there around, and vacuum conduit (22b) connected to port (22a) so that there is space between the reservoir and conduit; figures 1 and 2.
Note that Buchwalter already has a reservior which has straight vertical sidewalls and foot (101) has space to place a vacuum port and connection; figure 1.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Gruber coil onto the Buchwalter reservior in order to heat the upper part of the reservoir and the Gruber conduit/port into the Buchwalter foot in order to be able to apply the vacuum, resulting in the foot housing both the reservior and port.  In doing so, the space limitation is intrinsically met.  As for the multiple heaters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use more than one heater due to size, to be able to have different heating zones, as a backup, and/or for aesthetics, minus any unexpected results.    
Concerning the use and type of filter:

Biggs teaches pressure from fill head (20) may cause the solder to leak from the seal in the outlet (16), particularly if there are variations in the seal or variations in the flatness of the mold plate and even if a compliant seal material is used, irregularities in the mold plate surface and alignment errors between the fill head assembly and the mold plate result in solder leaking across the seal; 0007-0008.
Gaynes teaches using injection head (60) having vacuum opening (64) wherein, the solder paste is injected into cavity (54) while the opening removes contaminants and air from the cavity; 4:26-49, 5:9-12, and figure 8.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place a filter over the vacuum slot in order to prevent contaminants/debris from entering the vacuum system.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place it in direct contact with the vacuum slot so as to completely cover the vacuum slot, to make it is thick as the compliant layer since these are known options, and to surround the filter with directly contacting compliant layers (104, 106) in order to keep the vacuum directed to the workpiece surface .  Now for why one would make the filter of a heat-resistant/ high 
Regarding claim 2, Buchwalter teaches:
wherein the reservoir comprises molten solder [3:58-67].
Regarding claims 3 and 4, these limitations are addressed in the rejection of claim 1:
wherein the filter covers the vacuum port; and 
wherein [the] vacuum port has a width W1 and the filter has a width W2, wherein W2 > W1.
Regarding claim 5, Buchwalter does not teach:
wherein the filter is selected from the group consisting of: a ceramic filter, a polymer filter, a glass filter, and a metal filter.
However, this is taught by the incorporation of Gruber in the rejection of claim 1.   
Regarding claim 21, Buchwalter teaches:
wherein the injection port [slot (108) or the opening at the end of channel (103)] is a rectangular slot along the bottom of the injection head [see figure 2].
Buchwalter does not teach:

Biggs figure 4 does show vacuum feed channels (130) being rectangular and parallel to solder fill region (162).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that when incorporating the Biggs vacuum concept to make the vacuum port rectangular and parallel since it is known to do so, minus any unexpected results.   
Regarding claims 22 and 24, Buchwalter does not teach:
wherein the filter is coplanar with the injection port along the bottom of the injection head; or
wherein a surface of the filter is coplanar with a surface of the second material to provide the bottommost surface of the injection head that is flat.
These are addressed above in the rejection of claim 1 due to the incorporation Gruber.  
Additionally, note that Buchwalter figures 1 and 8 and Biggs figure 2 show slot (108) being coplanar with complaint material (106) and fill head (36) being coplanar with seals (140), respectively.
Since the filter is being inserted within the complaint material there are only three choices for thickness; less than, greater than, or equal to the thickness of the seals, all of which have their own pros and cons.  One would have been motivated to make it equal to the complaint layer which is also equal to the slot in order to provide a maximum filter thickness that does not interfere with the function of the seals or to better direct the vacuum directly to the recesses.  

Regarding claim 23, Buchwalter teaches:
wherein the injection port has an inverted triangular shape at the bottom of the injection head [see figures 1 and 8].
Regarding claims 27 and 29, the limitations of these claims are addressed in the rejections of claims 1 and 22-24.
Regarding claim 28, Buchwalter does not teach:
wherein the vacuum port at the bottom of the injection head is wider than the connection to the vacuum source.
Biggs teaches elongated vacuum slots (130); figure 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the vacuum ports elongated/wider than connection in order to better distribute the vacuum along the filter or because the connection is a male threaded connection, which would intrinsically require a larger female threaded connection.  
Note that the applicant has proffered no criticality to the size of the connection, that the port and connection are different pieces, or the drawings are to scale.
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and  as applied to claim 1 above, and further in view of Chey et al. (US 2011/0079632 A1) and Brofman et al. (US 5,284,286).
Regarding claim 25, Buchwalter does not teach:
wherein the heat-resistant material of the filter comprises a porous copper block having a pore size of from about 10 micrometers to about 50 micrometers.
Chey teaches placing a filter (20) so as to cover vacuum line (12) and still be in contact with workpiece (30), wherein the filter can be a mesh of any solid material or can be a porous material that retards flow of the solder material and is made of a heat-resistant material to withstand an elevated temperature of the solder material; 0028-0029 and figure 1B.  
Brofman teaches a porous copper block which easily wicks solder; abs., 4:4-15, and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate any heat-resistant as the filter, including the Brofman porous copper block as a filter since it has good wetting properties and would still allow air to pass.  As for the pore size, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the pore size to a desired amount because too small and the pores would quickly clog and too large and the pores would not stop any contaminates.  
 Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and Gaynes et al. (US 5,565,033) as applied to claim 1 above, and further in view of Armanno (US 3,169,499).
Regarding claims 5 and 26, Buchwalter does not teach:
wherein the filter is selected from the group consisting of: a ceramic filter, a polymer filter, a glass filter, and a metal filter; or
wherein the heat-resistant material of the filter comprises interwoven glass or ceramic fibers.
Armanno teaches a desoldering device with filter (24) for filtering out molten solder, wherein the filter can be made of steel wool, foam neoprene, glass fiber, or other suitable filter material; 1:50-54 and figure 1.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the filter from glass fiber because it is known filter material.  As for the fiber being interwoven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a woven material vs a jumbled mesh in order to keep the thickness consistent. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buchwalter et al. (US 7,980,446 B2) in view of Biggs et al. (US 2014/0224860 A1), Gruber et al. (6,231,33 B1), and Gaynes et al. (US 5,565,033), and further in view of Wika, “Differential Pressure Gauges Measure a Difference You Can See”.
Regarding claim 12, Buchwalter does not teach:
a differential vacuum gauge connected to the vacuum port and to the vacuum source.
	Wika teaches “Filtration is a vital part of an efficient operation in any industrial process system. A differential pressure gauge is also vital since it can be used to detect a contaminated or clogged filter. How does it work? As the filter collects foreign materials, the pressure before 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a differential pressure gauge between the incorporated vacuum inlet and vacuum source in order to determine when the filter is clogged.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the examiner would like to address the arguments drawn to the solution of an unexpected and non-obvious problem.   It appears this problem is not unexpected since Biggs teaches that solder may leak from a seal due to variations in surface flatness or surface irregularities.  This then leads to the solution proffered by Gruber to stop the flow of solder into the vacuum slot by using a high temperature filter.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735